EXHIBIT 10.9 REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “Agreement”) is made and entered into by and among BMR Solutions, Inc., a Nevada corporation (the “Company” or “BMR”), and the parties signatory hereto (each such party, a “Securityholder” and collectively, the “Securityholders”), effective as of the date this Agreement is accepted by the Company in accordance with Section 6(e) hereof. This Agreement is made in connection with the transactions contemplated by the Agreement and Plan of Merger dated September 15, 2008 between the Company and Balqon Corporation, a California corporation (the “Merger Agreement”). The Company and the Securityholders hereby agree as follows: 1.
